06/03/2020


         IN THE SUPREME COURT OF THE STATE OF MONTANA              Case Number: DA 19-0492
                          Supreme Court No. DA 19-0492
____________________________________
                                           )
PARK COUNTY ENVIRONMENTAL                  )
COUNCIL and GREATER                        )
YELLOWSTONE COALITION,                     )
                                           )
             Plaintiffs and Appellees,     )
                                           )    GRANT OF UNOPPOSED
     v.                                    )    MOTION FOR EXTENSION
                                           )    OF TIME
MONTANA DEPARTMENT OF                      )
ENVIRONMENTAL QUALITY and                  )
LUCKY MINERALS, INC.,                      )
                                           )
             Defendants and Appellants,    )
                                           )
     and                                   )
                                           )
TIM FOX, in his capacity as Attorney       )
General of the STATE OF MONTANA            )
                                           )
             Intervenor and Appellant.     )
____________________________________)


      Pursuant to Rule 26(1), M.R.App.P. and for good cause appearing, the

Department of Environmental Quality’s unopposed motion for an extension of

time to file a supplemental brief on the issues identified in this Court’s Order

issued on May 19, 2020 is GRANTED. All parties shall file their respective

supplemental briefs on or before July 10, 2020.
     Electronically signed by:
         Laurie McKinnon
Justice, Montana Supreme Court
           June 3 2020